Case 4:17-cv-00449-ALM Document 291 Filed 02/24/21 Page 1 of 7 PageID #: 13133




                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION


   OKLAHOMA LAW ENFORCEMENT                                   Case No. 4:17-CV-0449-ALM
   RETIREMENT SYSTEM, Individually And
   On Behalf Of All Others Similarly Situated,                Judge Amos L. Mazzant, III

                                      Plaintiff,

            vs.

   ADEPTUS HEALTH INC., et al.,

                                      Defendants.



                          ORDER APPROVING DISTRIBUTION PLAN

       Plaintiffs move d this Court for an order approving a distribution plan for the Net Settlement

Fund in the above-captioned class action (the “Action”). Having reviewed and considered all the

materials and arguments submitted in support of the motion, including the Declaration of Eric J.

Miller in Support of Plaintiffs’ Unopposed Motion for Approval of Distribution Plan (the

“Miller Declaration”), the Court finds it should be GRANTED (Dkt. #290).

       IT IS HEREBY ORDERED that:

       1.         This Order incorporates by reference the definitions in the Stipulation and Agreement

of Settlement dated November 26, 2019 (ECF No. 275-2) (the “Stipulation”) and the Miller

Declaration, and all terms used in this Order shall have the same meanings as defined in the

Stipulation or in the Miller Declaration.

       2.         This Court has jurisdiction over the subject matter of the Action and over all parties to

the Action, including all Settlement Class Members.
Case 4:17-cv-00449-ALM Document 291 Filed 02/24/21 Page 2 of 7 PageID #: 13134




      3.     Plaintiffs’ plan for distribution of the Net Settlement Fund to Authorized Claimants is

APPROVED. Accordingly:

             (a)     The administrative recommendations of the Court-authorized Claims

      Administrator, A.B. Data, Ltd. (“A.B. Data”), to accept the Timely Eligible Claims stated in

      Exhibit D to the Miller Declaration and the Late But Otherwise Eligible Claims stated in

      Exhibit E to the Miller Declaration, are adopted;

             (b)     The Claims Administrator’s administrative recommendations for the Rejected

      Claims as wholly ineligible Claims, as stated in Exhibit F to the Miller Declaration, are

      adopted;

             (c)     A.B. Data is directed to conduct an initial distribution of the Net Settlement

      Fund, after deducting all payments previously allowed and the payments approved by this

      Order, and after deducting the payment of any estimated taxes, the costs of preparing

      appropriate tax returns, and any escrow fees, while maintaining a 5% reserve from the Net

      Settlement Fund to address any contingencies that may arise (the “Initial Distribution”).

      Specifically, as stated in paragraph 39(a) of the Miller Declaration: (1) A.B. Data will

      calculate award amounts for all Authorized Claimants as if the entire Net Settlement Fund

      were to be distributed now. In accordance with the Court-approved Plan of Allocation, A.B.

      Data will calculate each Authorized Claimant’s pro rata share of the Net Settlement Fund

      based on the amount of the Authorized Claimant’s Recognized Claim in comparison to the

      total Recognized Claims of all Authorized Claimants; (2) A.B. Data will, pursuant to the

      terms of the Plan of Allocation, eliminate from the distribution any Authorized Claimant

      whose total pro rata share of the Net Settlement Fund is less than $10.00. These Claimants

      will not receive any payment from the Net Settlement Fund and will be so notified by A.B.



                                               2
Case 4:17-cv-00449-ALM Document 291 Filed 02/24/21 Page 3 of 7 PageID #: 13135




      Data; (3) After eliminating Claimants who would have received less than $10.00, A.B. Data

      will recalculate the pro rata shares of the Net Settlement Fund for Authorized Claimants

      who would have received $10.00 or more based on the amount of the Authorized Claimant’s

      Recognized Claim in comparison to the total Recognized Claims of all Authorized Claimants

      who would have received $10.00 or more. This pro rata share is the Authorized Claimant’s

      “Distribution Amount”; (4) Authorized Claimants whose Distribution Amount calculates to

      less than $200.00 will be paid their full Distribution Amount in the Initial Distribution

      (“Claims Paid in Full”). These Authorized Claimants will receive no additional funds in

      subsequent distributions; (5) After deducting the payments to the Claims Paid in Full, 95%

      of the remaining balance of the Net Settlement Fund will be distributed pro rata to

      Authorized Claimants whose Distribution Amount calculates to $200.00 or more. The

      remaining 5% of the Net Settlement Fund will be held in reserve (the “Reserve”) to address

      any contingencies that may arise following the Initial Distribution. To the extent the Reserve

      is not depleted, the remainder will be distributed in the “Second Distribution” described in

      subparagraph (f) below;

              (d)     In order to encourage Authorized Claimants to promptly cash their checks, all

      distribution checks in the Initial Distribution will bear the following notation: “CASH

      PROMPTLY. VOID AND SUBJECT TO REDISTRIBUTION IF NOT CASHED BY

      [DATE 90 DAYS AFTER ISSUE DATE].” Lead Counsel and A.B. Data are authorized to

      take appropriate action to locate and contact any Authorized Claimant who has not cashed

      his, her, or its check within said time as detailed in paragraph 39(b), footnote 3 of the Miller

      Declaration;




                                                 3
Case 4:17-cv-00449-ALM Document 291 Filed 02/24/21 Page 4 of 7 PageID #: 13136




             (e)     Authorized Claimants who do not cash their Initial Distribution checks within

      the time allotted or on the conditions stated in paragraph 39(b), footnote 3 of the Miller

      Declaration will irrevocably forfeit all recovery from the Net Settlement Fund, and the funds

      allocated to all of these stale-dated checks will be available to be distributed to other

      Authorized Claimants, if Lead Counsel, in consultation with A.B. Data, determine that it is

      cost-effective to conduct a second distribution. Similarly, Authorized Claimants who do not

      cash their second or subsequent distributions, should such distributions occur, within the

      time allotted or on the conditions stated in paragraph 39(b), footnote 3, of the Miller

      Declaration will irrevocably forfeit any further recovery from the Net Settlement Fund;

             (f)     After A.B. Data has made reasonable and diligent efforts to have Authorized

      Claimants cash their Initial Distribution checks (provided in paragraph 39(b), footnote 3 of

      the Miller Declaration), but not earlier than seven (7) months after the Initial Distribution,

      A.B. Data will, if Lead Counsel, in consultation with A.B. Data, determine that it is cost-

      effective to do so, conduct a second distribution (the “Second Distribution”), in which any

      amount remaining in the Net Settlement Fund after the Initial Distribution, including from

      the Reserve and the funds for all void stale-dated checks, after deducting A.B. Data’s fees

      and expenses incurred in administering the Settlement for which it has not yet been paid,

      including A.B. Data’s estimated costs of conducting the Second Distribution, and after

      deducting the payment of any estimated taxes, the costs of preparing appropriate tax returns,

      and any escrow fees, will be distributed to all Authorized Claimants in the Initial

      Distribution (other than Claims Paid in Full) who cashed their Initial Distribution check and

      are entitled to receive at least $10.00 from the Second Distribution based on their pro rata

      share of the remaining funds. Additional distributions, after deduction of costs and expenses



                                                4
Case 4:17-cv-00449-ALM Document 291 Filed 02/24/21 Page 5 of 7 PageID #: 13137




      as described above and subject to the same conditions, may occur thereafter in six-month

      intervals until Lead Counsel, in consultation with A.B. Data, determine that further

      distribution is not cost-effective;

              (g)     When Lead Counsel, in consultation with A.B. Data, determine that further

      distribution of the funds remaining in the Net Settlement Fund is not cost-effective, if

      sufficient funds remain to warrant the processing of Claims received after January 12, 2021,

      those Claims will be processed, and any otherwise valid Claims received after January 12,

      2021, as well as any earlier-received Claims for which an adjustment was received after

      January 12, 2021, which resulted in an increased Recognized Claim amount, will be paid in

      accordance with subparagraph (h) below. If any funds remain in the Net Settlement Fund

      after payment of these late or late-adjusted Claims, the remaining balance of the Net

      Settlement Fund, after payment of any unpaid fees or expenses incurred in administering the

      Net Settlement Fund and after the payment of any estimated taxes, the costs of preparing

      appropriate tax returns, and any escrow fees, will be contributed to the National Consumer

      Law Center (“NCLC”);

              (h)     No new Claims may be accepted after January 12, 2021, and no further

      adjustments to Claims received on or before January 12, 2021, that would result in an

      increased Recognized Claim amount may be made for any reason after January 12, 2021,

      subject to the following exception. If Claims are received or modified after January 12, 2021,

      that would have been eligible for payment or additional payment under the Court-approved

      Plan of Allocation if timely received, then, at the time that Lead Counsel, in consultation

      with A.B. Data, determine a distribution is not cost-effective as provided in subparagraph (g)

      above, and after payment of any unpaid fees or expenses incurred in connection with



                                                5
Case 4:17-cv-00449-ALM Document 291 Filed 02/24/21 Page 6 of 7 PageID #: 13138




      administering the Net Settlement Fund and after deducting the payment of any estimated

      taxes, the costs of preparing appropriate tax returns, and any escrow fees, these Claimants, at

      the discretion of Lead Counsel, may be paid their distribution amounts or additional

      distribution amounts on a pro rata basis that would bring them into parity with other

      Authorized Claimants who have cashed all their prior distribution checks to the extent

      possible;

              (i)     All persons involved in the review, verification, calculation, tabulation, or any

      other aspect of the processing of the Claims submitted, or who are otherwise involved in the

      administration or taxation of the Settlement Fund or the Net Settlement Fund, are hereby

      released and discharged from any and all claims arising out of that involvement, and all

      Settlement Class Members and other Claimants, whether or not they receive payment from

      the Net Settlement Fund, are hereby barred from making any further claims against the Net

      Settlement Fund, Plaintiffs, Lead Counsel, the Claims Administrator, the Escrow Agent or

      any other agent retained by Plaintiffs or Lead Counsel in connection with the administration

      or taxation of the Settlement Fund or the Net Settlement Fund, or any other person released

      under the Settlement beyond the amounts allocated to Authorized Claimants;

              (j)     All of A.B. Data’s fees and expenses incurred in the administration of the

      Settlement and estimated to be incurred in connection with the Initial Distribution of the Net

      Settlement Fund as stated in the invoices attached as Exhibit G to the Miller Declaration are

      approved, and Lead Counsel are directed to pay the outstanding balance of $32,227.43 out of

      the Settlement Fund to A.B. Data; and

              (k)     Unless otherwise ordered by the Court, one year after the Second

      Distribution, if that occurs, or, if there is no Second Distribution, two years after the Initial



                                                 6
    Case 4:17-cv-00449-ALM Document 291 Filed 02/24/21 Page 7 of 7 PageID #: 13139




           Distribution, A.B. Data may destroy the paper copies of the Claims and all supporting

           documentation, and one year after all funds have been distributed, A.B. Data may destroy the

.          electronic copies of the same.

           4.      This Court retains jurisdiction to consider any further applications concerning the

    administration of the Settlement, and any other and further relief that this Court deems appropriate.

           IT IS SO ORDERED.
            SIGNED this 24th day of February, 2021.




                                            ___________________________________
                                            AMOS L. MAZZANT
                                            UNITED STATES DISTRICT JUDGE




                                                     7
